WHATLEY, Judge.
Ryan Dean Monroe was charged by information 'with failing to return leased property in violation of section 812.155, Florida Statutes (2001); The circuit court dismissed the information after finding that the statute was unconstitutional because- it created a special law. The State appeals this order, and we reverse. This court has recently reversed identical orders and held that the statute is constitutional. State v. Gilbert, 880 So.2d 1284 (Fla. 2d DCA 2004); State v. Rose, 876 So.2d 1240 (Fla. 2d DCA 2004). Based on Gilbert and Rose, we reverse the order dismissing the information.
Reversed and remanded.
SALCINES and SILBERMAN, JJ., concur.